                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                       Eastern District of Michigan
                                                    SOUTHERN DIVISION - DETROIT

In the Matter of:                                                 }
                                                                  }        Case No. 19-44566
Mary Ann Ferro                                                    }
                                                                  }        Chapter 13
                                                                  }        Judge Tucker
Debtor(s)                                                         }
________________________/

                                                     ORDER CONFIRMING PLAN

         The Debtor(s)’ Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the plan was held after
due notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of the requirements for
confirmation of a Chapter 13 plan pursuant to 11 USC §1325(a) are met.

          Therefore, IT IS HEREBY ORDERED that the Debtor(s)’ Chapter 13 plan, as last amended, if at all, is confirmed.

      IT IS FURTHER ORDERED that the claim of Frego & Associates, P.L.C. , Attorney for the Debtor(s), for the allowance of
      compensation and reimbursement of expenses is allowed in the total amount of $ fee app in fees and $fee app in expenses, and
      that the portion of such claim which has not already been paid, to-wit: $fee app shall be paid by the Trustee as an administrative
      expense of this case. The Trustee shall hold $3,500.00 on hand pending a fee application.

          IT IS FURTHER ORDERED that the Debtor(s) shall maintain all policies of insurance on all property of the Debtor(s) and this
estate as required by law and contract.

         All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 USC §502(a), and the Trustee is
therefore ORDERED to make distributions on these claims pursuant to the terms of the Chapter 13 plan, as well as all fees due the Clerk
pursuant to statute.
         IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

[X]       Provision V.H. of the Plan shall be modified to include the following language; Provided that if any creditor identified in Class
          5.1 or Class 6.1 files a Proof of Claim that specifies a monthly payment amount at variance with the Equal Monthly Payment
          amount set forth in the Plan, the amount of the monthly payment specified in the Plan shall control and shall become the Equal
          Monthly Payment for that creditor.

[X]       If the Debtor in the future proposes to reduce the dividend to unsecured creditors below 100% the Trustee reserves the right to
          object to budgetary items and require plan payments to increase after direct payments to Wells Fargo end.

[X]       Microf LLC shall be treated as Class 6.1 Ongoing Claim with payments of 188.07 per month for 45 months to be paid by the
          Trustee, and as a Class 6.2 Arrearage Claim in the amount of $2,444.91 with payments of 40.75 per month to be paid by the
          Trustee. Microf LLC shall be allowed an amended proof of claim containing the terms of this provision.

[X]       The Debtor’s Chapter 13 plan payments shall increase to $1,798.10 per bi-weekly starting September 12th. 2019.




              19-44566-tjt        Doc 48       Filed 09/18/19          Entered 09/18/19 06:53:12               Page 1 of 2
[X]    Creditors shall have until September 23rd to object to the last amended Chapter 13 plan.

Approved:
___/s/ Tammy L. Terry____________________________                      /s/ _Glen T. Turpening
TAMMY L. TERRY (P46254)                                                Frego & Associates-The Bankruptcy Law Office, P.L.C.
Chapter 13 Standing Trustee                                            Attorney for Debtor(s)
535 Griswold, Suite 2100                                               23843 Joy Rd.
Detroit, MI 48226                                                      Dearborn Heights, MI 48127
313-967-9857                                                           313-724-5088
Mieb_ecfadmin@det13.com                                                fregolaw@aol.com
                                                                       Glen T. Turpening (P65230)

/s/ Anthony Sottile____________________
 Anthony Sottile(OH 0075101) ,
Attorney for Microf LLC




Signed on September 18, 2019




           19-44566-tjt        Doc 48       Filed 09/18/19         Entered 09/18/19 06:53:12          Page 2 of 2
